OPINION — AG — ** HYPOTHETICAL SITUATION ** "A PICKUP, CAR OR OTHER HIGHWAY VEHICLE HAS BEEN RELEASED BY A FEDERAL GOVERNMENT HOLDING AGENCY (SUCH AS TINER FIELD) TO OUR AGENCY. (SURPLUS PROPERTY DEPARTMENT). WE HAVE IN OUR POSSESSION THE TITLE FOR THIS VEHICLE AND IT IS IN THE NAME OF STATE AGENCY FOR SURPLUS PROPERTY. PERMISSION IS GRANTED BY THIS AGENCY FOR ONE THE ELIGIBLE PARTICIPANTS OF THE SURPLUS PROPERTY PROGRAM TO PICK UP, DRIVE OR TOW THE VEHICLE DIRECTLY FROM THE HOLDING AGENCY. AT THE TIME THAT THE DONSE RECEIVES THE VEHICLE, HE SIGNS AN AGENCY INVOICE. IF THIS VEHICLE IS INVOLVED IN AN ACCIDENT IN THE PROCESS OF BEING TRANSPORTED FROM THE HOLDING AGENCY, WHO IS LIABLE?" — THE FACT SITUATION OUTLINED BY YOU NO TORT LIABILITY WOULD ATTACH TO THE SURPLUS PROPERTY AGENT IN HIS OFFICIAL CAPACITY NOR TO STATE THROUGH HIM. (HUGH COLLUM)